Citation Nr: 1231163	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-30 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for hypertension.

The Veteran testified before the undersigned at a videoconference hearing held in July 2011.  A transcript of the hearing is of record.

In a rating decision issued in April 2012, the RO granted service connection for chronic low back pain.  As such, this issue is no longer on appeal. 

In July 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) with respect to the issue of service connection for hypertension.  The requested opinion was received in August 2012.  The claims file has now been returned and is ready for adjudication. As the claim is being granted in full based upon the VHA opinion, the appeal has not been returned to the Veteran for additional 60 days notice.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension is caused by service-connected PTSD.



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, hypertension is caused by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for hypertension.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that his current hypertension is related to his military service; or in the alternative, that it is caused or aggravated by his service-connected PTSD.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Here, exposure to an herbicide is conceded as the Veteran served in Vietnam during the applicable period.  However, the Veteran has been diagnosed with hypertension and this condition is not listed in 38 C.F.R. § 3.309(e).  Thus, the criteria for presumptive service connection on the basis of a chronic disease pursuant to 38 C.F.R. § 3.309(e) are not applicable.  However, failure to establish presumptive service connection based on herbicide exposure does not preclude the Veteran from establishing direct service connection.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service treatment records show no findings or diagnoses of hypertension.  An April 1972 separation examination report reflects that his heart was normal.  Blood pressure was recorded as 122/74.  Post-service VA treatment records reveal a diagnosis of hypertension in August 2008 and show ongoing treatment for hypertension and PTSD since.  In addition, several individuals have submitted statements attesting to the fact that the Veteran has been nervous for a long time, and some statements even date his history of nervousness back to his service discharge.  The Veteran has also testified that his PTSD causes him to feel tense and uncomfortable and that his blood pressure has fluctuated for many years.
      
At a VA examination in November 2011, the Veteran reported a history of elevated blood pressure that was first noted in 1972, during a visit to a VA medical facility.  All efforts to locate any additional VA treatment records dated between 1972 and August 2008 have been unsuccessful.  The VA examiner opined that the Veteran currently has essential hypertension that is not related to military service.  The examiner further opined that it is plausible that his PTSD is contributory (i.e. aggravates) the hypertension.  In an addendum received in April 2012, the VA examiner indicated that he had researched medical literature to further define a possible relationship between the Veteran's PTSD and hypertension.  He noted that individuals had indeed opined a relationship between hypertension and PTSD; however, he was unable to locate a definitive medical study establishing a relationship between the two entities.  Therefore, he concluded that in the absence of any well-reported medical literature defining the relationship of PTSD and hypertension (and in the absence of medical observations of the Veteran's blood pressure between 1972 and 2008), it was less likely than not that the natural course of the Veteran's hypertension was affected by his PTSD.
      
In July 2012, the Board requested an opinion from a VHA medical specialist as to whether it at least as likely as not that the Veteran's currently diagnosed hypertension is related to service, including as a result of his presumed in-service exposure to Agent Orange while serving in Vietnam; had its onset during service; or was manifested within one year of service discharge; or is either caused by or aggravated by his service-connected PTSD.  

The specialist reviewed the entire claims file.  He also reviewed medical literature on Agent Orange as well as the relationship between PTSD and cardiovascular disease.  He indicated that he was unable to find direct evidence that hypertension is a medical complication arising from Agent Orange exposure; thus, it is less likely than not that the Veteran's current hypertension is related to (i.e. caused by) military service.  However, he noted that based upon his review of recently published medical literature, it is more likely than not that the Veteran's hypertension is associated with his service-connected PTSD.  The specialist cited to two specific studies as the rationale for his opinion and provided a brief synopsis of the pertinent findings from those studies.  

The positive VHA opinion serves to place the matter of causal nexus in relative equipoise.  The Board further notes that all of the medical opinions were based on a review of the medical evidence, the clinicians' medical expertise and review of relevant scientific literature, and in the case of the VA opinion- a physical examination.  Finally, the Board notes that VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).  As the competent medical evidence of causal nexus is in relative equipoise, any remaining doubt will be resolved in the Veteran's favor and service connection for hypertension is granted.  Id.


ORDER

Service connection for hypertension is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


